Citation Nr: 1550922	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  12-24 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an effective date prior to July 30, 2010, for the award of a 70 percent disability rating for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to July 30, 2010.


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel



INTRODUCTION

The Veteran served on active duty from March 1967 to March 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of February 2011 and September 2012 rating decisions of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The Veteran filed claims for an increased rating for his service-connected PTSD and for TDIU on January 8, 2009, and claims for those benefits have been pending since that time.

2.  The Veteran's PTSD symptoms met the criteria for a 70 percent disability rating as of a February 12, 2009 VA examination; resolving doubt in his favor because this entitlement was shown within five weeks of his claim for an increased rating, the proper effective date for a 70 percent evaluation can be assigned as January 8, 2009, the date of his claim for an increased rating, but no earlier.

3.  As of January 8, 2009, the Veteran was entitled to a 70 percent rating for his PTSD and met the schedular requirements for entitlement to a TDIU; the proper effective date for grant of a TDIU is January 8, 2009.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent disability rating, but no higher, for service-connected PTSD were met from January 8, 2009.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.156(b), 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for an effective date of January 8, 2009 for the award of entitlement to a TDIU have been met.  38 U.S.C.A. § 1155, 5103A, 5107, 5110 (West 2014); 38 C.F.R. § 3.156, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015).  These provisions apply to the instant claims for earlier effective dates.  The Veteran contends that effective dates of January 2009 are warranted for the awards of a 70 percent rating for PTSD and for TDIU.  Inasmuch as this decision grants the Veteran's claims for earlier effective dates in full-to the date specifically sought-there is no reason to further discuss these provisions on this matter since any notice error or duty to assist omission is harmless.  That is, under these facts, as the Board has awarded the earlier effective date claims to the date sought, this grant is a full grant.

Factual Background

The Veteran filed a claim for an increased rating for PTSD and for TDIU that was received January 8, 2009.  A May 2009 rating decision denied the claims for increased rating and for TDIU.  The Veteran filed a notice of disagreement with respect to the TDIU denial in June 2009.  A statement of the case was promulgated on that issue in December 2009, and the Veteran perfected his appeal of the TDIU issue in March 2010.

On July 30, 2010, VA received a statement from the Veteran's then-representative indicating that the Veteran "would like VA to reconsider the denial for PTSD based upon the attached information.  The Veteran's physician is considering the Veteran Unemployable due to his PTSD.  Please reconsider his claim before certifying it to the BVA."

In a February 2011 rating decision, the RO increased the rating for PTSD to 70 percent, from July 30, 2010.  The Veteran has perfected an appeal as to the effective date of the 70 percent rating.

In a September 2012 rating decision, the RO granted TDIU effective from July 30, 2010.  The Veteran has perfected an appeal as to the effective date of the TDIU award.

Relevant Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. §1155; 38 C.F.R. § 4.1.  The regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Although the Board must consider the veteran's medical history as required by various provisions under 38 C.F.R. Part 4, including section 4.2, the regulations do not give past medical reports precedence over current findings.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

PTSD and other psychiatric disorders are rated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411.  Evaluations are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessive rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The evidence considered in determining the level of impairment under 38 C.F.R. §4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Under the DSM-IV, GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 are indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.

Under 38 C.F.R. § 3.400(o)(2), the effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later. Id.; see also 38 U.S.C.A. § 5110(a),(b)(2); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997).

The Court has held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where an increase in disability precedes a claim for an increased disability rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) applies. See Harper at 126.  Thus, three possible dates may be assigned depending on the facts of the case:

(1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. §3.400(o)(1));

(2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. §3.400(o)(2) );

(3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

Thus, determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred. 38 C.F.R. §§ 3.155, 3.400(o)(2).

70 Percent Rating for PTSD Prior to July 30, 2010

Service connection for PTSD was granted in a January 2004 rating decision.  An initial noncompensable rating was assigned from August 2003.  A January 2005 rating decision increased the rating to 30 percent from August 2003, and to 50 percent from January 2004.  

As noted above, the Veteran filed a claim for increased rating on January 8, 2009.  This was denied in a May 2009 rating decision.  A subsequent February 2011 rating decision increased the rating to 70 percent from July 30, 2010.

In Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011), the United States Court of Appeals for the Federal Circuit found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions during relevant time periods to determine whether they contained new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Id. at 1362.  Submission of additional evidence does not extend the period for initiation of an appeal by submission of a notice of disagreement.  38 C.F.R. § 20.304 (2015).  However, under 38 C.F.R. §3.156(b), new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

The Board notes that the RO determined the effective date of the 70 percent rating based on the Veteran's claim for increase received July 30, 2010, when there was already a claim for an increased rating that had been pending since January 8, 2009. 

This is so because new and material evidence was submitted within a year of the promulgation of the May 2009 rating decision.  Specifically, a September 2009 Social Security Administration decision and a January 2010 private psychiatric evaluation of the Veteran were received during that period.  This new and material evidence must be considered in connection with the claim that was pending at the time of the May 2009 decision; i.e., the January 2009 claim.  See 38 C.F.R. §3.156(b).

A February 6, 2009 VA psychiatry note reported that the Veteran was hypervigilant, kept to himself, had a restricted range of interests and emotions, and had a worsened temper.  It noted that when he was working, his anger could become physical.  The GAF score was noted as 38.

A VA examination conducted February 12, 2009.  The Veteran reported that he had been really having a hard time because he felt useless and had been very irritable.  He reported nightmares most nights and less sleep than he used to.  He used to be able to identify triggers and reduce them, but now he did not seem to be able to keep from jumping when he hears a loud noise.  He got easily upset by how people talk to him or other people, which resulted in his becoming so angry that he embarrasses his wife or himself.  His relationship with his wife was strained at times.  The Veteran reported isolating at home and avoiding interactions even with family.  He and his wife fought about his not interacting with others, being unmotivated to engage in activities, getting up at all hours, and needing to go to see his doctor due to increases in symptoms.  

The Veteran talked to his daughter on the phone about once or twice a month.  His relationship with his son was similar.  His mother lived nearby.  The Veteran had yelled at her and he felt badly that he had not been able to "hold his peace" like he used to do in the past.  He had brothers and sisters that he has no contact with.  The 
Veteran reported that he has not had friends for many years and did not feel comfortable or interested in friendship.  He did not go to church.  He watched very little television due to being too easily triggered by fighting, shooting, and other violence.  He did not do any shopping or otherwise go out due to being uncomfortable being around other people.  He reported that he had thought about harming himself due to "feeling like he is nobody because he is not productive". He refused to talk about his thoughts initially, but then indicated that he had not had thoughts about a specific plan to harm himself, but thinks about suicide frequently.  He said that he thinks about suicide a few times a month or more often if stressed.  

On examination, the Veteran was appropriately dressed and groomed.  He did not evidence notable memory impairments.  The Veteran made appropriate eye contact and was oriented times three.  He did not evidence impairment in his thought processes or communication.  He did not evidence or report problems related to his ability to maintain minimal personal hygiene and other basic activities of daily living.  His rate and flow of speech was unremarkable.  His affect was sad and at times tearful.  He reported problems concentrating and diminished interest in doing things.  His judgment and insight appeared to be intact.  He appeared to be hypervigilant and said he "hears things on the roof."  The examiner assigned a GAF score of 45.

A September 2009 private psychological evaluation noted that the Veteran experienced suicidal and homicidal ideation.

A January 2010 private psychological evaluation noted that the Veteran feels sad much of the time and did not get any pleasure from the things he used to enjoy.  He had thoughts of killing himself, but would not carry them out.  The examiner assigned a GAF score of 35.


Resolving doubt in the Veteran's favor, the Board concludes that entitlement to a 70 percent disability rating was established as of the February 12, 2009 VA examination.  

As noted, if an increase in disability occurs after the claim is filed, the appropriate effective date is the date that the increase is shown to have occurred (date entitlement arose).  See 38 C.F.R. § 3.400(o)(1).  Here, that date is February 12, 2009.  This was only approximately five weeks after his claim for an increased rating.  On these facts, the Board finds it is at least as likely as not that the Veteran had those same symptoms on the date of his claim; accordingly, the Board finds that entitlement to a 70 percent disability rating can properly be set as January 8, 2009.

At no time during the appeals period has a rating in excess of 70 percent been warranted and the Veteran has not made such a contention.  For entitlement to a 100 percent rating, total occupational and social impairment, to include such serious symptoms as grossly inappropriate behavior, persistent danger of hurting self or others or disorientation to place or time must be shown.  Symptoms of such severity are not demonstrated in the record.

TDIU Prior to July 30, 2010

A TDIU may be assigned be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Prior to this decision, the Veteran did not meet the above criteria until July 30, 2010, when the Veteran was assigned a 70 percent disability rating for PTSD.  Prior to that date, the Veteran was service-connected for PTSD rated as 50 percent disabling and tinnitus rated as 10 percent disabling and facial scars that were assigned a noncompensable rating.  The Veteran's combined disability rating was 60 percent.

On a VA Form 21-8940 received January 8, 2009, the Veteran reported having last worked in October 2006.  He had last worked as a supervisor at General Motors, where he had been employed for 40 years.  He reported his education as one year of college.

On a February 12, 2009 VA examination, the Veteran reported that he was last employed in 2005 through General Motors.  He stated that he had retired when he had enough time in to do so.  He reported that he could not handle the stress at work and had difficulties at work related to conflicts with coworkers and supervisors.  He had felt like people were always in his way.  He had been a supervisor and the stress of directing people was too much for him.  He had been given feedback about being too harsh in his interactions and having an affect that was overly intense.  He also acknowledged that he likely had been inappropriate in his language.  The Veteran had also been counseled by his supervisors and had received time off due to these behavioral problems.

A September 2009 SSA decision determined that the Veteran was disabled as of November 2008 due to anxiety related disorders.  A June 2010 private psychologist's statement indicated that the Veteran was "100 percent unemployable" due to his PTSD.

By way of this decision, the Board has granted an effective date of January 8, 2009 for an increased rating for PTSD.  As such, on that date, the Veteran met the schedular requirements for entitlement to a TDIU.  After resolving any benefit of the doubt in favor of the Veteran, the Board finds the evidence shows that he was unemployable due to his PSTD disability as of this date..  This is particularly supported by the September 2009 SSA decision relating his unemployability back to 2008.  

This decision constitutes a full grant of the effective date requested by the Veteran's representative.


ORDER

On and after January 8, 2009, a disability rating of 70 percent, but no higher, for service-connected PTSD is granted, subject to the provisions governing the award of monetary benefits.

An effective date of January 8, 2009 for the award of a TDIU is granted, subject to the provisions governing the award of monetary benefits.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


